Per Curiam:
The order should be modified by striking out in clauses “ 1” and “2” thereof the words “and in what tenor, to what effect’’and inserting in lieu thereof the words “ and the substance of said alleged agreement; ” by striking out in clause “ 6 ” thereof the words ‘ ‘ and the basis of the claim that any such payment was ‘ on account ’ of the said ‘ work", labor and services ’ or ‘ on account ’ of said sum of §4,125; ” and further by striking out in clause “ 11 ” thereof the words “and the basis of the claim that any such payment was ‘ on account’ of the said ‘ work, labor and services’ or ‘on account’ of said sum of §3,000;” and *922as so modified affirmed, with ten dollars costs and disbursements to the defendant. Present —Ingraham, P. J., McLaughlin, Scott, Miller and Dowling, JJ. Order modified as directed in opinion and as so modified affirmed, with ten dollars costs and disbursements to defendant. Settle order on notice.